CONTACTS Gary L. Nalbandian Mark A. Zody Chairman/President Chief Financial Officer (717) 412-6301 PENNSYLVANIA COMMERCE BANCORP REPORTS RECORD QUARTERLY NET INCOME AND EPS; LOANS INCREASE 15% April 16, 2008 – Harrisburg, PA – Pennsylvania Commerce Bancorp, Inc. (NASDAQ Global Select Market Symbol: COBH), parent company of Commerce Bank/Harrisburg, N.A., reported record loans, revenues, net income and earnings per share for the first quarter of 2008, announced Gary L. Nalbandian, Chairman. First Quarter 2008 Financial Highlights % 03/31/08 03/31/07 Change Total assets $1.96 Billion $1.90 Billion 3 % Total deposits $1.58 Billion $1.56 Billion 1 % Total loans (net) $1.20 Billion $1.05 Billion 15 % Total revenues $24.6 Million $18.4 Million 34 % Net income $3.2 Million $1.1 Million 188 % Diluted net income per share $0.49 $0.17 188 % 1 Chairman’s Statement In commenting on the Company’s financial results, Chairman Nalbandian noted the following highlights: Ø Net income was $3.2 million, up $2.1 million, or 188%, over the first quarter one year ago.This represents an all-time high for quarterly net income. Ø Diluted net income per share was $0.49 for the quarter, up $0.32, or 188%, over the first quarter of 2007.This also represents an all-time high for the Company. Ø Total revenues grew34% for the first quarter of 2008 over the first quarter one year ago. Ø Net interest income for the quarter increased 40% over the same period in 2007. Ø The Company’s net interest margin for the first quarter improved 47 basis points over the previous quarter and 103 basis points over the same quarter one year ago to 4.07%. Ø Deposit charges and service fees grew26% for the first quarter over the same period one year ago. Ø Stockholders’ equity increased $5.4 million, or 5%, to $110.3 million. Ø Return on average stockholders’ equity improved to 11.39% for the quarter vs. 4.39% for the first quarter of Ø Total assets reached $1.96 billion. Ø Net loans grew $156.8 million, or 15%, over the first quarter one year ago. Ø Asset quality remains strong with net charge-offs for the quarter of only 0.01% and a non-performing loan coverage ratio of 309%. Income Statement Three months ended March 31, (dollars in thousands, except per share data) 2008 2007 % Change Total revenues $ 24,576 $ 18,398 34 % Total expenses 18,901 16,490 15 % Net income 3,206 1,112 188 % Diluted net income per share $ 0.49 $ 0.17 188 % Total revenues (net interest income plus non-interest income) for the first quarter increased $6.2 million to $24.6 million, up 34% over the first quarter of Net income totaled $3.2 million for the first quarter of 2008, a $2.3 million increase over net income of $1.1 million for the first quarter of 2007. Net income per fully diluted share for the first quarter of 2008 was $0.49, a 188% increase over the $0.17 recorded for the same period a year ago. 2 Net Interest Income and Net Interest Margin Net interest income for the first quarter of 2008 totaled $18.6 million, an increase of $5.4 million, or 40%, over the $13.2 million recorded a year ago.This increase was a result of continued strong loan growth combined with significant improvement in the Company’s net interest margin. The net interest margin for the first quarter of 2008 was 4.07%, up 47 basis points on a linked-quarter basis and 103 basis points over the 3.04% figure recorded in the first quarter of 2007. The improvement in net interest margin is the result of a marked reduction in the Company’s deposit and total cost of funds. Net interest income, on a tax equivalent basis, totaled $18.9 million in the first quarter of 2008, an increase of $5.5 million, or 41%, over the first quarter one year ago. Net interest margin on a fully-taxable equivalent basis was 4.15%. Net Interest Income and Rate/Volume Analysis As shown below, the increase in net interest income on a tax equivalent basis was due to volume increases in the Company’s earning assets, as well as noticeable improvement in the net interest margin. (dollars in thousands) Net Interest Income March 31 2008 vs. 2007 Volume Increase Rate Change Total Increase % Increase Quarter $ 1,550 $ 3,943 $ 5,493 41 % Non-interest Income Non-interest income for the first quarter of 2008 totaled $6.0 million, up $823,000, or 16%, over $5.2 million a year ago.The growth in non-interest income for the quarter was reflected in increased deposit charges and service fees as depicted below: Three months ended March 31, (dollars in thousands) 2008 2007 % Change Deposit charges and service fees $ 5,676 $ 4,502 26 % Other income 317 497 (36 ) Subtotal 5,993 4,999 20 Net investment securities gains - 171 (100 ) Total noninterest income $ 5,993 $ 5,170 16 % Non-interest Expenses Non-interest expenses for the first quarter of 2008 were $18.9 million, up 15%, over $16.5 million one year ago.The increases in non-interest expenses for the quarter were widespread across several categories, as shown in the following table: 3 Three months ended March 31, (dollars in thousands) 2008 2007 % Change Salaries and employee benefits $ 8,881 $ 8,398 6 % Occupancy 2,074 1,835 13 Furniture and equipment 1,052 955 10 Advertising and marketing 837 786 6 Data Processing 1,705 1,475 16 Postage and supplies 532 539 (1 ) Regulatory assessments 1,138 187 509 Telephone 596 564 6 Other expenses 2,086 1,751 19 Total noninterest expenses $ 18,901 $ 16,490 15 % The increase in regulatory assessment expenses was due primarily to FDIC insurance expense incurred in the first quarter of 2008 which was offset during the same period one year ago by one-time credits.Also adding to this increase were consulting and legal costs associated with regulatory matters which were significantly higher during the first quarter of 2008 as opposed to the same period last year. Balance Sheet March 31, (dollars in thousands) 2008 2007 % Change Total assets $ 1,957,843 $ 1,898,572 3 % Total loans (net) 1,203,231 1,046,445 15 % Total deposits 1,580,099 1,560,361 1 % Lending Total gross loans increased $158.4 million, or 15%, to $1.21 billion from $1.06 billion one year ago, with the growth represented across all loan categories.
